Case 3:17-cv-00601-MHL Document 160 Filed 08/07/19 Page 1 of 3 PageID# 2642



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division


  ROBERT DAVID STEELE et al                    )
                                               )
         Plaintiffs,                           )
                                               )
  v.                                           )                    Case 3:17-cv-601-MHL
                                               )
                                               )
  JASON GOODMAN et al                          )
                                               )
         Defendants.                           )
                                               )


          PLAINTIFFS’ MEMORANDUM IN SUPPORT
       OF REVISED MOTION FOR A PROTECTIVE ORDER
         Plaintiffs, Robert David Steele and Earth Intelligence Network (“Plaintiffs”), by

  counsel, pursuant to Local Civil Rule 7(F), respectfully submit this Memorandum in

  Support of their revised motion for a protective order. [ECF No. 159].

         1.      Discovery in this matter will necessarily involve the identification and

  disclosure of confidential and proprietary information, including the names of Plaintiffs’

  donors, supporters and witnesses.

         2.      In order to preserve the confidentiality of certain documents and

  information, ensure the privacy of witnesses, and facilitate discovery, the Court should

  enter a Protective Order.

         3.      Without a Protective Order, Defendant Goodman is at liberty to harass

  Plaintiffs’ witnesses, to publish (dox) the names, email addresses and telephone numbers

  of those persons in his videos, subjecting those witnesses to potential harm, and to

  disclose otherwise confidential financial information on the Internet and via social media.

                                               1
Case 3:17-cv-00601-MHL Document 160 Filed 08/07/19 Page 2 of 3 PageID# 2643



         4.      Good cause exists for the entry of a Protective Order.

                                      CONCLUSION

         For the reasons stated above, Plaintiffs respectfully request the Court to grant

  their revised motion for a protective order, and enter the Protective Order attached to

  Plaintiffs’ revised motion.



  DATED:         August 7, 2019



                                ROBERT DAVID STEELE
                                EARTH INTELLIGENCE NETWORK



                                By:    /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              2
Case 3:17-cv-00601-MHL Document 160 Filed 08/07/19 Page 3 of 3 PageID# 2644



                              CERTIFICATE OF SERVICE

         I hereby certify that on August 7, 2019 a copy of the foregoing was filed

  electronically using the Court’s CM/ECF system, which will send notice of electronic

  filing to counsel for Defendant, Patricia A. Negron, and all interested parties receiving

  notices via CM/ECF. I also certify that a copy of this pleading was emailed in PDF to

  Defendants, Goodman and Lutzke




                               By:     /s/Steven S. Biss
                                       Steven S. Biss (VSB # 32972)
                                       300 West Main Street, Suite 102
                                       Charlottesville, Virginia 22903
                                       Telephone:      (804) 501-8272
                                       Facsimile:      (202) 318-4098
                                       Email:          stevenbiss@earthlink.net

                                       Counsel for the Plaintiffs




                                              3
